 

STOCK OPTION AGREEMENT

 

TO PURCHASE UP TO [ ] SHARES OF COMMON STOCK

OF SQL TECHNOLOGIES CORP.

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of [ ]. 2017 (the
“Effective Date”) by and between SQL TECHNOLOGIES CORP, a Florida corporation
(the “Company”), and [ ] (the “Optionee”).

 

WHEREAS, the Optionee subscribed for (i) up to [ ] shares of the Company’s
common stock, no par value per share (“Common Stock”) and (ii) a five-year
option to purchase up to [ ] shares of Common Stock (collectively, the
“Securities”), pursuant to the terms set forth in a Securities Subscription
Agreement dated [ ], 2017 (the “Subscription Agreement”). Any capitalized term
not defined herein shall have the meaning of such term as has been set forth in
the Subscription Agreement.

 

1.       Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Optionee the option, whereby the
Optionee shall have the right purchase from the Company, during the period set
forth in Section 2, up to [ ] shares of Common Stock (“Option Shares”) at an
exercise price of US $[ ] per share (the “Exercise Price”, and such right to
purchase the Option Shares at the Exercise Price, the “Option”).

 

2.       Term. This Agreement and the Option shall be forfeited and terminate
automatically, without further action or notice, on the five (5) year
anniversary of the Effective Date (the “Expiration Date”). The right to purchase
the Option Shares under the Option shall vest to the Optionee immediately.
Notwithstanding any other provision of this Agreement, the Option shall not vest
or be exercisable if the exercise thereof would result in a violation of any
applicable federal or state securities law.

 

3.       Exercise of Option.

 

(a)       Exercise of the purchase rights represented by the Option may be made
at any time or times on or before the Expiration Date by delivery to the Company
of a duly executed Notice of Exercise Form annexed hereto (or such other office
or agency of the Company as it may designate by notice in writing to the
Optionee at the address of such Optionee appearing on the books of the Company)
and surrender of this Agreement, together with payment of the aggregate Exercise
Price of the shares thereby purchased by wire transfer or cashier’s check drawn
on a United States bank in immediately available funds. The Option may not be
exercised for less than ten thousand (10,000) Option Shares, and may only be
exercised in increments of five thousand (5,000) Option Shares, unless otherwise
agreed to by the Company.

 

(b)       The Option shall be deemed to have been exercised on the later of the
date the Notice of Exercise is delivered to the Company and the date the
Exercise Price is received by the Company. The Option Shares shall be deemed to
have been issued, and Optionee or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Option has been exercised by payment to the Company
of the Exercise Price and all taxes required to be paid by the Optionee, if any,
have been paid.

 

(c)       The Company and the Optionee agree that, to the extent applicable,
unless and until registered under the Securities Act of 1933, as amended, which
registration remains effective, all shares of Common Stock acquired by the
Optionee upon exercise of the Option, may be stamped or otherwise imprinted with
legends in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF ANY EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND SUCH LAWS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.

 



 





 

 

4.       Adjustments and Restrictions.

 

(a)       Upon the occurrence of an event affecting the capitalization of the
Company, such as a stock split, reclassification or otherwise, the Company shall
preserve the benefits or potential benefits intended to be made available
hereunder, either by equitably increase or decrease the number of Option Shares,
changing the kind of shares available under the Option, or increasing or
decreasing the Exercise Price of the Option.

 

(b)       If the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of its property, assets or business to another corporation and, pursuant
to the terms of such reorganization, reclassification, merger, consolidation or
disposition of assets, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever in addition to or in lieu of common stock of the successor or
acquiring corporation (“Other Property”), are to be received by or distributed
to the holders of Common Stock of the Company, then, from and after the
consummation of such transaction or event, the Optionee shall have the right
thereafter to receive, instead of the Option Shares, at the option of the
Optionee, (i) upon exercise of this Option, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Optionee of the number of shares of Common Stock for which this Option is
exercisable immediately prior to such event or (ii) cash equal to the value of
this Agreement as determined in accordance with the Black-Scholes option pricing
formula. For the purposes of this section, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this section shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

(b)        The Optionee shall have no rights as a shareholder with respect to
any shares of Common Stock covered by the Option until the date of the issuance
of a certificate or certificates for the shares for which the Option has been
exercised. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to the date such certificate or
certificates are issued.

 

(c)       The Company shall not be required (i) to transfer on its books any
Options Shares that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement or (ii) to treat as owner of such Option
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.

 

(d)       The Option may not be transferred, assigned, sold, hypothecated or
pledged by the Optionee without the prior written consent of the Company.
Subject to applicable securities laws, the Option and the rights and obligations
evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and permitted assigns of Optionee.

 

(e)       Optionee acknowledges that the Option Shares acquired upon the
exercise of the Option, if not registered for resale, will have restrictions
upon resale imposed by state and federal securities laws.

 

(f)       The Optionee represents and warrants that the Optionee is acquiring
the Option and shares of Common Stock issuable upon exercise thereof for the
Optionee's own account as an investment and not with a view toward the sale or
distribution thereof.

 



 





 

 

5.       Miscellaneous.

 

(a)        All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts to be
wholly performed within such state and without regard to conflicts of law
provisions that would result in the application of any laws other than the laws
of the State of New York. Any legal action or proceeding arising out of or
relating to this Agreement may be instituted in the courts of the State of New
York sitting in New York County or in the United States of America for the
Southern District of New York, and the parties hereto irrevocably submit to the
jurisdiction of each such court in any action or proceeding. Optionee hereby
irrevocably waives and agrees not to assert, by way of motion, as a defense, or
otherwise, in every suit, action or other proceeding arising out of or based on
this Agreement and brought in any such court, any claim that Optionee is not
subject personally to the jurisdiction of the above named courts, that
Optionee’s property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.

 

(b)        This Agreement may not be modified or amended, or the provisions
hereof waived, without the prior written agreement of the Company and Optionee.
No course of dealing or any delay or failure to exercise any right hereunder on
the part of Optionee shall operate as a waiver of such right or otherwise
prejudice Optionee’s rights, powers or remedies, notwithstanding all rights
hereunder terminate on the Expiration Date. The headings used in this Agreement
are for the convenience of reference only and shall not, for any purpose, be
deemed a part of this Agreement. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.

 

(c)       Any notice, request or other document required or permitted to be
given or delivered to the Optionee by the Company shall be delivered in
accordance with the notice provisions of the Subscription Agreement.

 

(d)       The Optionee is responsible for any federal, state, local or other
taxes with respect to the Option Shares. The Company does not guarantee any
particular tax treatment or results in connection with the grant or vesting of
the Option Shares or the delivery of the Option Shares.

 

(e)       This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Option Agreement
to be executed as of the Effective Date.

 

Optionee: Company:   SQL TECHNOLOGIES Corp.       By: By: Name: Name: John P.
Campi Title: Title: Chief Executive Officer

 

 

 

 

NOTICE OF EXERCISE

 

To: SQL Technologies Corp.

 

(1) The undersigned hereby elects to purchase                      Option Shares
of the Company pursuant to the terms of the attached Option, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said Option Shares
in the name of the undersigned or in such other name as is specified below:



 



(3) The Option Shares shall be delivered to the following:

   



(4) The undersigned is an “accredited investor” as defined in Regulation D under
the Securities Act of 1933, as amended.

 

 

(OPTIONEE)

 

By: _____________________________________

 

Name: _____________________________________

 

Title: _____________________________________

 

Dated: _____________________________________

     

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing Stock Option Agreement, execute this form and supply
required information.

Do not use this form to exercise the Option.)

 

FOR VALUE RECEIVED, the foregoing Stock Option Agreement and all rights
evidenced thereby, including the Option, are hereby assigned to:

 

                                                                                
  

 

whose address is:

 

                                                                                
  

 

                                                                                
  

 

                                                                                
  

 

 

 

          Dated:                      ,                  Optionee’s Signature  
_______________________________________     Optionee’s Address:  
_______________________________________        
_______________________________________        
_______________________________________

 

 

      Signature Guaranteed:  

 

 

     

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Stock Option Agreement, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank or trust
company. Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Stock Option Agreement.

 

 





 



 

